Citation Nr: 9924018	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for boils and scars of the 
face, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's boils and scars on the face in aggregate are 
not more than moderately disfiguring and are tender to 
percussion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent based on disfigurement for the veteran's scars and 
boils on the face have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.48, 4.118, Diagnostic Code 7800, 7804 (1998).
 
2.  The criteria for a separate 10 percent evaluation for 
tender and painful scars have been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7804 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected disability is 
more severely disabling than reflected by his current 10 
percent evaluation.  Therefore, he urges the Board to 
increase his rating accordingly.
 
A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for this disability was established by 
rating decision dated January 1969.  A noncompensable 
evaluation was assigned.  This rating remained in effect 
until the evaluation was increased to 10 percent disabling by 
rating decision dated November 1996.  That rating remains in 
effect and is subsequently on appeal.

VA physical examination in December 1997 revealed that the 
veteran had four definite furuncles present on his face.  All 
the furuncles were tender to palpation, erythematous and 
indurated, but there was no drainage.  He had a one-
centimeter furuncle present on the posterior neck below the 
hairline on the right.  He had a one-centimeter furuncle 
present on the left zygomatic arch area of the face.  He had 
a 1.5-centimeter furuncle present on the anterolateral 
surface of the left that was flattened when compared to the 
right side.  The furuncles would come and go.  They would 
appear randomly.  It was unclear whether the scarring in this 
region was preventing the normal fullness of the skin in the 
region.  There was no bony abnormality.  There was no 
tenderness to this region.  There was no ulceration or 
breakdown of the skin.  The furuncles were elevated between 
three to seven millimeters above the skin surface.  There 
were no keloid formations and there was no edema.  The 
furuncles present were not disfiguring, however, they were 
quite noticeable.  There were no burn scars.  There was no 
limitation of function by scars.  The veteran was diagnosed 
with recurrent furunculosis.  

At a VA examination in September 1996, the veteran was noted 
to have multiple boils on the face with multiple stages of 
heading and some fibrous tissue felt underneath the skin.  
The area of the left cheek was erythematous with multiple 
dimples in the skin representing the healed boils.  All the 
scars were tender to percussion.  The examiner noted that the 
boils on the cheek were disfiguring and diagnosed the veteran 
with dimple scars of boils and acne of the left cheek.  The 
examiner said that the scars were not disfiguring.  

VA outpatient records from September 1984 to July 1997 also 
show the veteran received treatment for his disability during 
that time.  The veteran complained of a rash on his face in 
June 1997, he reported that he could not even shave.  He was 
prescribed medication and the record from July 1997 showed 
that the veteran had a marked improvement in his chloracne.  
Similarly, he complained of a face rash in October 1988 and 
September 1984.

The veteran has also submitted a photograph taken in April 
1998.  This photograph shows that the veteran has boils and 
scars along his left zygomatic arch.

The veteran's boils and scars on the face have been rated 10 
percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7819-7800.  That code provides that a 30 percent 
evaluation is warranted where the scars are severe, 
especially if producing marked and unsightly deformity of 
eyelids, lips, or auricles.  The 10 percent evaluation is 
warranted where the scarring is moderately disfiguring.

While the veteran clearly suffers from recurring boils and 
scars, the boils or furuncles, not the scars, produce some 
disfigurement.  However, the Board acknowledges that the 
examiner opined in December 1997 there was no disfigurement.  
The Board will resolve reasonable doubt in favor of the 
veteran insofar as it will provide a compensable disability.  
This problem has not been medically categorized as severe by 
either the most recent VA examiner or the outpatient 
physicians.  Further, the evidence does not show marked and 
unsightly deformity of the eyelids, lips or auricles.  
Therefore, it is the decision of the Board that the current 
10 percent evaluation appropriately describes the veteran's 
level of disability based on disfigurement.  The Board has 
also considered the photographs of the veteran which he has 
submitted for the record.  

However, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1996).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  

Thus, as a matter of law, the appellant is entitled to 
combine his 10 percent rating for disfigurement under 
Diagnostic Code 7800 with an additional 10 percent rating for 
tender and painful scars under Diagnostic Code 7804.  This 
code provides a 10 percent rating for a tender and painful 
scar.  The furuncles come and go.  As they are not always 
present, the Board concludes that it would be fair to rate 
them together.  Thus he is entitled to a separate 10 percent 
rating for tenderness and presumed pain.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
disorder.  The VA examiner did not give an opinion as to the 
employability of the veteran.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to an increased evaluation due to disfigurement 
is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent evaluation for tender and 
painful scars is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

